****CORRECTED COPY – DESTROY ALL OTHERS****



          UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS


                                        UNITED STATES

                                                    v.

                               Airman Basic CREE A. DENNIS
                                   United States Air Force

                                            ACM S32151

                                            21 April 2014

         Sentence adjudged 12 February 2013 by SPCM convened at JBSA-
         Lackland, Texas. Military Judge: Matthew D. Van Dalen.

         Approved Sentence: Bad-conduct discharge, confinement for 9 months and
         forfeiture of $1,010.00 pay per month for 9 months.

         Appellate Counsel for the Appellant: Captain Nicholas D. Carter.

         Appellate Counsel for the United States: Gerald R. Bruce, Esquire.

                                                 Before

                           ROAN, HELGET and MARKSTEINER
                               Appellate Military Judges

                   This opinion is subject to editorial correction before final release.



PER CURIAM:

       The approved findings and sentence are correct in law and fact, and no error
materially prejudicial to the substantial rights of the appellant occurred. Article 66(c),
UCMJ, 10 U.S.C. § 866(c); United States v. Reed, 54 M.J. 37, 41 (C.A.A.F. 2000).
Accordingly, the approved findings and sentence are AFFIRMED.



             FOR THE COURT


             STEVEN LUCAS
             Clerk of the Court